Citation Nr: 1600026	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-21 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in October 2015, and a transcript has been associated with the record.  The record was held open for a 60 day period from the time of the hearing.  

Although the Veteran's representative requested an additional 60 day extension in December 2015, because the claims on appeal are being granted, the Board will proceed with adjudication rather than further delay this case.


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran's currently diagnosed bilateral hearing loss resulted from his active service.  

2.   The evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, to include PTSD is related service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is related to his service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include PTSD is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims are being granted, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pertinent Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). 

"Other organic diseases of the nervous system" such as sensorineural bilateral hearing loss, are among the chronic diseases listed in 38 C.F.R. § 3.309(a) for which service connection is available under a theory of continuity of symptoms.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  Prior to August 4, 2014, the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) was in effect.  A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.

Facts and Analyses: Bilateral Hearing Loss

The Veteran has been diagnosed with bilateral hearing loss for VA purposes.  See VA examination report, January 2010; 38 C.F.R. § 3.385 (2015).  Additionally, his awards of a Combat Infantryman Badge and Vietnam Service Medal with two bronze service stars are consistent with in-service noise exposure.  As such, the first and second elements of Shedden/Caluza are met.

The December 2010 VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely related to service because the service entrance and separation examinations did not show hearing loss, and did not show significant decreasing shifts in hearing thresholds.  Nevertheless, T. Kimper, Ph.D. provided a private opinion that the Veteran's hearing loss appeared to be caused by explosions experienced while in Vietnam.  Further, the Veteran has competently and credibly described how he was unable to hear for approximately two days following an incident in service when a grenade was thrown into the opposite end of a bunker from him.  See 38 C.F.R. § 1154(b).  The Veteran has also consistently described having difficulty with hearing since service, and even indicated that records from his post-service employment in the 1970s picked up on hearing loss that he experienced at that time.  The Board finds that the Veteran's reports of continuity of hearing loss since service are consistent and credible.  As such, there is evidence of continuity of symptomatology, specifically decreased hearing, and current diagnosis of bilateral sensorineural hearing loss per VA guidelines.   

The Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Facts and Analyses: An Acquired Psychiatric Disorder

The Veteran has been variously diagnosed as having a mood disorder, PTSD, and dysthymic disorder, such that it is clear he has an acquired psychiatric disorder.  See VA examination report, December 2009; see Dr. Rivas Report, January 2013, see Dr. Kimper Report, April 2014.  Additionally, his awards of a Combat Infantryman Badge, and Vietnam Service Medal with two bronze service stars are consistent with combat, and an in-service stressor is conceded.  Further, the Board notes that the Veteran has consistently relayed specific information concerning a haunting stressor in which his squad was caught in an enemy ambush and lost approximately six soldiers, and during a body count saw they had killed approximately ten North Vietnamese, all of whom were children.  If, as here, the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015) (pertaining to combat veterans).  As such, the first and second elements of Shedden/Caluza are met.

The Veteran was afforded a VA psychiatric examination in December 2009, and the examiner opined that PTSD was less likely than not caused by or a result of his in-service stressor.  Listed diagnoses did not include PTSD.  Rather, the examiner diagnosed the Veteran as having a mood disorder, not otherwise specified and alcohol abuse.  However, in April 2014 Dr. Kimper, Ph.D. provided a letter indicating that she treated the Veteran on eight occasions from October 2013 to April 2014.  Dr. Kimper concluded based on her evaluations of the Veteran that he met the criteria for mild-to-moderate, chronic PTSD.  She opined that based on the onset and duration of the Veteran's symptoms, and the clear and specific flashbacks, and triggers for his ongoing emotional dysregulation and avoidant lifestyle, that his condition was clearly service connected.  The Veteran has also provided a letter from Dr. Rivas diagnosing him as having PTSD.  

The Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's acquired psychiatric disorder is related to his service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for an acquired psychiatric disorder, to include PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


